Name: Commission Regulation (EEC) No 3084/83 of 31 October 1983 derogating from Regulation (EEC) No 2042/75 in respect of the security for import licences for basic cereals in respect of which the levy is fixed in advance
 Type: Regulation
 Subject Matter: EU finance;  tariff policy;  plant product;  prices;  civil law
 Date Published: nan

 1 . 11 . 83 Official Journal of the European Communities No L 301 /53 COMMISSION REGULATION (EEC) No 3084/83 of 31 October 1983 derogating from Regulation (EEC) No 2042/75 in respect of the security for import licences for basic cereals in respect of which the levy is fixed in advance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 12 (2) thereof, Whereas, in the light of price fluctuations on the world market and the period of validity of import licences, Commission Regulation (EEC) No 2612/83 (3), which amended Regulation (EEC) No 2042/75 (4) in respect of the amounts of the security for import licences for basic cereals in respect of which the levy is fixed in advance , increased the secu ­ rity in respect of import licences for basic cereals with advance fixing of the import levy ; whereas the original intention was that that special measure's period of vali ­ dity should expire on 31 October 1983 ; Whereas the present price fluctuations on the world market, while less marked in the case of certain feed ­ grain , justify extending the special measure's period of validity until 31 December 1983 ; whereas , in order to underline the measure 's temporary nature , Regulation (EEC) No 2612/83 should be repealed and provision should be made for applying, when the period in question expires , the amount of the security applicable before Regulation (EEC) No 2612/83 was adopted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 1 . Article 12 ( 1 ) (b) of Regulation (EEC) No 2042/75 is hereby replaced by the following : '(b) 3,63 ECU per tonne , in the case of import licences for products in respect of which the import levy is fixed in advance, with the exception of import licences for products falling within heading Nos 10.03 , 10.04 and 10.07 and subheading 10.05 B of the Common Customs Tariff, for which the amount of the security shall be 7,25 ECU per tonne '. 2 . Notwithstanding paragraph 1 , the amount of the security shall , until 31 December 1983 , be 10 ECU per tonne in the case of import licences for products falling within subheadings 10.01 B and 10.05 B and heading Nos 10.02, 10.03 , 10.04 and 10.07 of the Common Customs Tariff where the import levy is fixed in advance . Article 2 Regulation (EEC) No 2612/83 is hereby repealed. Article 3 This Regulation shall enter into force on 1 November 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 October 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 1 1 . 1975 , p. 1 . ( 2) OJ No L 164 , 14 . 6 . 1982, p. 1 . (') OJ No L 259 , 20 . 9 .. 1983 , p. 10 . h OJ No L 213 , 11 . 8 . 1975 , p. 5 .